 
EXECUTION COPY
 
AMENDMENT NO. 5
 
Dated as of March 24, 2017
 
to
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of November 4, 2015
 
THIS AMENDMENT NO. 5 (this “Amendment”) is made as of March 24, 2017 by and
among PTC Inc., a Massachusetts corporation (the “Parent”), PTC (IFSC) Limited,
an entity organized under the laws of the Republic of Ireland (the “Irish
Borrower” and, together with the Parent, the “Borrowers”), the Lenders listed on
the signature pages hereof and JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent’), under that
certain Amended and Restated Credit Agreement, dated as of November 4, 2015, by
and among the Parent, the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.
 
WHEREAS, the Parent has requested that the Lenders and the Administrative Agent
agree to make certain amendments to the Credit Agreement; and
 
WHEREAS, the Borrowers, the requisite Lenders and the Administrative Agent have
so agreed on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
 
1. Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:
 
(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
new term and related definition in the appropriate alphabetical order:
 
“Amendment No. 5 Effective Date” means March 24, 2017.
 
(b) The definition of “Aggregate Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended to restate the last sentence thereof to read
as follows: “As of the Amendment No. 5 Effective Date, the Aggregate Commitment
is $600,000,000”.
 
(c) The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended to (i) replace the reference to “Amendment No. 2
Effective Date” set forth in the penultimate sentence thereof with “Amendment
No. 5 Effective Date” and (ii) amend and restate the last sentence thereof to
read as follows: “The aggregate amount of the Lenders’ Commitments as of
 

 
 
 
the Amendment No. 5 Effective Date is $600,000,000.”
 
(d) Clause (A) of the proviso to clause (a)(vi) of the definition of
“Consolidated EBITDA” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated, with effect from (and including) December 31, 2016,
to read as follows: “for purposes of determining Consolidated EBITDA for any
period that includes the fiscal quarters ended April 2, 2016, July 2, 2016
and/or September 30, 2016, the aggregate amount added to Consolidated EBITDA in
respect of such fiscal quarters pursuant to this clause (a)(vi) shall not exceed
$4,579,000, $2,815,000 and $31,732,000, respectively,”.
 
(e) The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby further amended:
 
(i) to delete the following parenthetical appearing therein: “(to the extent
such increase occurs during the eight (8) consecutive full fiscal quarters
following the Effective Date)”;
 
(ii) to amend and restate clause (B) of the proviso in clause (a)(xi) thereof to
read as follows:
 
“(B) the first, second and third fiscal quarters of each fiscal year of the
Parent shall be deemed to end on January 2, April 2 and July 2, respectively, of
such fiscal year for purposes of determining any such net increase in the amount
of consolidated deferred revenue for such fiscal quarters pursuant to this
clause (xi)”
 
(iii) to amend and restate the phrase “to the extent included in Consolidated
Net Earnings for such period, non-recurring gains not incurred in the ordinary
course of business” to read as follows: “to the extent included in Consolidated
Net Earnings for such period, (1) non-recurring gains not incurred in the
ordinary course of business and (2) the net decrease, if any, in the amount of
consolidated deferred revenue during such period, as reflected on the balance
sheets of the Companies required to be delivered pursuant to Section 5.03(a) or
5.03(b); provided, that, (A) in the case of any Acquisition or any other
acquisition of all or substantially all the Equity Interests in, or all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of), any Person permitted hereunder
consummated during such period, any such decrease attributable to the Persons or
assets subject thereto shall be determined only from and after the consummation
thereof and (B) the first, second and third fiscal quarters of each fiscal year
of the Parent shall be deemed to end on January 2, April 2 and July 2,
respectively, of such fiscal year for purposes of determining any such net
decrease in the amount of consolidated deferred revenue for such fiscal quarters
pursuant to this clause (2)”.
 
(f) The term “Covenant Modification Trigger Event” and its related definition
set forth in Section 1.01 of the Credit Agreement are hereby deleted in their
entirety.
 
(g) The definition of “Foreign Currency Sublimit” set forth in Section 1.01 of
the Credit Agreement is hereby amended to replace the figure “$500,000,000” set
forth therein with “$350,000,000”.
 
(h) Section 1.04 of the Credit Agreement is hereby amended to add the following
new clause (iii) to the penultimate sentence thereof (and to make any related
punctuation and grammatical
 
 

 
 
 
changes as a result thereof):
 
(iii) without giving effect to ASU No. 2014-09, Revenue From Contracts With
Customers (Topic 606) (or any other accounting standards codification or
financing accounting standard having a similar result or effect) in respect of
revenue recognition
 
(i) Clause (a) of Section 5.07 of the Credit Agreement is hereby amended and
restated to read as follows:
 
Total Leverage Ratio. The Parent shall not suffer or permit the Total Leverage
Ratio to exceed 4.50 to 1.00 as of the last day of any fiscal quarter of the
Parent.
 
(j) Clause (b) of Section 5.07 of the Credit Agreement is hereby amended to
delete the phrase “, on and after the Covenant Modification Trigger Event,” set
forth therein.
 
(k) Schedule 2.01 of the Credit Agreement is hereby amended and restated to read
as set forth on Schedule 2.01 hereto.
 
(l) the form of the Compliance Certificate set forth on Exhibit E to the Credit
Agreement is hereby amended to add the following new clause (6) thereto:
 
(6) If this Certificate is being delivered in respect of the first, second or
third fiscal quarter of the Parent, set forth on Attachment II hereto is the net
increase or net decrease, as applicable, of consolidated deferred revenue
attributable to each additional date deemed to be included in such fiscal
quarter pursuant to clause (a)(xi)(B) or (b)(2)(B) of the “Consolidated EBITDA”
definition set forth in the Credit Agreement.
 
2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received
(i) counterparts to this Amendment duly executed by the Borrowers, the Required
Lenders and the Administrative Agent, (ii) from the Parent, for the account of
each Lender signatory hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an amendment fee in an amount equal to $10,000 and (iii) to the extent
invoiced no less than one (1) Business Day prior to the date hereof, payment
and/or reimbursement of the reasonable out-of-pocket fees and expenses of
counsel for the Administrative Agent in connection with this Amendment and the
other Loan Documents.
 
3. Representations and Warranties of the Borrowers. Each of the Borrowers hereby
represents and warrants as follows:
 
(a) This Amendment and the Credit Agreement as modified hereby constitute valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms.
 
 

 
 
(b) As of the date hereof and immediately after giving effect to the terms of
this Amendment, (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties of the Borrowers set
forth in the Credit Agreement are true and correct in all material respects (or,
in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date hereof (or, if a
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) as of such specific
date).
 
4. Reference to and Effect on the Credit Agreement.
 
(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.
 
(b) The Credit Agreement and all other Loan Documents shall remain in full force
and effect and are hereby ratified and confirmed.
 
(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other Loan Documents.
 
(d) This Amendment is a Loan Document.
 
5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
 
6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or other electronic imaging shall have the
same force and effect as manual signatures delivered in person.
 
[Signature Pages Follow]
 

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
 
PTC INC.,
as the Parent
 
 
By: _/s/Stephen G. Bouchard____________
 
Name: Stephen G. Bouchard
 
Title: Treasurer
 
PTC (IFSC) LIMITED,
as the Irish Borrower
 
 
By: _/s/Eamonn Clarke___________
 
Name: Eamonn Clarke
 
Title: Director

 
 
 
 
Signature Page to Amendment No. 5 to
Amended and Restated Credit Agreement
PTC Inc.

 
JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent
 
 
By:___/s/Daglas P. Panchal________________
Name: Daglas P. Panchal
Title: Executive Director
 
Signature Page to Amendment No. 5 to
Amended and Restated Credit Agreement
PTC Inc.

 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
By ___/s/David A. Wild__________________
 
Name: David A. Wild
 
Title: Senior Vice President
 

 
 
Signature Page to Amendment No. 5 to
Amended and Restated Credit Agreement
PTC Inc.

 
 
 
Fifth Third Bank
 
 
 
 
 
By __/s/Glen Mastey___________________
 
Name: Glen Mastey
 
Title: Managing Director
 
 
 
For any Lender requiring a second signature line:
 
 
By _________________________________
 
Name:
 
Title:
 
 

 
 
 
 
Signature Page to Amendment No. 5 to
Amended and Restated Credit Agreement
PTC Inc.

 
Name of Lender:
 
HSBC Bank USA, National Association
 
 
 
By __/s/Elise M. Russo_________________
 
Name: Elise M. Russo
 
Title: Senior Vice President
 
 
 
For any Lender requiring a second signature line:
 
 
By _________________________________
 
Name:
 
Title:
 
 

 
 
 

 
 
 
Citizens Bank N.A.
 
 
 
 
 
By _/s/Patricia F. Grieve____________________
 
Name: Patricia F. Grieve
 
Title: Vice President
 
 

 
 
 

 
 
 
Name of Lender:
 
ROYAL BANK OF CANADA
 
 
 
By __/s/Theodore Brown___________________
 
Name: Theodore Brown
 
Title: Authorized Signatory
 

 
 
 

 
 
 
Name of Lender:
 
SANTANDER BANK, N.A.
 
 
 
By _/s/Andres Barbosa______________
 
Name: Andres Barbosa
 
Title: Executive Director
 
 

 
 
 

 
 
 
Name of Lender:
 
TD BANK, N.A.
 
 
 
By __/s/Alan Garson __
 
Name: Alan Garson
 
Title: Senior Vice President
 
 

 
 
 

 
 
 
Name of Lender:
 
BARCLAYS BANK PLC
 
 
 
By __/s/May Huang__________________
 
Name: May Huang
 
Title: Assistant Vice President
 
 

 
 
 

 
 
 
Name of Lender:
 
SunTrust Bank
 
 
 
By __/s/Jason Crowley____________
 
Name: Jason Crowley
 
Title: Vice President
 
 

 
 
 

 
 
 
Name of Lender:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
By __/s/Brian Seipke_________________
 
Name: BRIAN SEIPKE
 
Title: VICE PRESIDENT
 
 

 
 
 

 
 
 
Name of Lender: Wells Fargo Bank N.A.
 
 
 
 
By __/s/Kieran Mahon______________
 
Name: Kieran Mahon
 
Title: Director
 

 
 
 
 
 

 
 
 
SILICON VALLEY BANK
 
 
 
 
 
By __/s/Kristy Vlahos_____________
 
Name: Kristy Vlahos
 
Title: Director
 

 
 
 

 
 
 
Name of Lender:
 
The Huntington National Bank
 
 
 
By __/s/Jared Shaner_____________
 
Name: Jared Shaner
 
Title: Vice President
 

 
 
 
 
 

 
 
 
Name of Lender:
 
PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, AS LENDER
 
 
 
By __/s/Kathryn Williams_____________
 
Name: Kathryn Williams
 
Title: Vice President
 

 
 
 
 
 

 
SCHEDULE 2.01
 
COMMITMENTS
 
 
LENDER
COMMITMENT
 
 
JPMORGAN CHASE BANK, N.A.
$52,000,000
 
 
KEYBANK NATIONAL ASSOCIATION
$52,000,000
 
 
FIFTH THIRD BANK
$44,000,000
 
 
HSBC BANK USA, NATIONAL ASSOCIATION
$44,000,000
 
 
CITIZENS BANK, N.A.
$44,000,000
 
 
ROYAL BANK OF CANADA
$44,000,000
 
 
SANTANDER BANK, N.A.
$44,000,000
 
 
TD BANK, N.A.
$44,000,000
 
 
BARCLAYS BANK PLC
$36,000,000
 
 
SUNTRUST BANK
$36,000,000
 
 
U.S. BANK NATIONAL ASSOCIATION
$36,000,000
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
$30,000,000
 
 
SILICON VALLEY BANK
$30,000,000
 
 
THE HUNTINGTON NATIONAL BANK
$24,000,000
 
 
BANK OF AMERICA, N.A.
$24,000,000
 
 
PEOPLE’S UNITED BANK
$16,000,000
 
 
AGGREGATE COMMITMENTS
$600,000,000

 
 
 
 
 
